DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 18 July 2022.

Regarding Previous Rejection Under 35 USC § 102
Applicant’s arguments [Pages 11-15] with respect to rejection of claims 1, 13, 20 have been fully considered but are not persuasive.

Regarding claim 1, on pages 11-15, Applicant argues that Hong fails to teach “NAS and AS trigger events which coexist”, as well as the limitations of former claims 7 and 10, which were incorporated into claim 1, referring to the determination of “AC barring parameters”.
The Examiner respectfully disagrees. The Examiner respectfully submits that there is an overlooking understanding on the actual recited limitations for claim 1. Although the Examiner acknowledges the Applicant’s point of view, that might eventually lead to overcoming the rejection under Hong if claim 1 is more specific, it is worth noting that claim 1 is not providing actual details of the argued “barring parameters” or the “trigger events”. That is, a “trigger event” is any action performed by the AS or NAS, although we clearly recite what this “trigger event” is causing or doing. Even more, claim 1 discloses four types of barring parameters for carrying out the “AC barring” without specifying what these parameters are so that the parameters in Hong be excluded from consideration.
In fact, claim 1 only requires one “AC barring parameter”, for example, for the “NAS trigger event”, because it is clearly recited “obtaining an AC barring parameter configured for at least one of the NAS trigger event or the AS trigger event” [Lines 5-6]. That is, the “AS trigger event” is not required, it’s optional (or vice versa), as it is the determination of the “fourth AC barring parameter”. Then, if the “AS trigger event” is optional, the “AC barring” is only required to be performed on the “NAS trigger event” [Lines 7-8]. Then, although the “AC barring parameter” includes “first AC barring parameter” for the “NAS trigger event” and “second AC barring parameter” for the “AS trigger event”, the “second AC barring parameter” could be never used because the “AS trigger event” is not required. Same reasoning applies for the “third and fourth AC barring parameters” and all sections where an “or” is included. 
Now, for the coexistence of NAS and AS trigger events, Hong discloses an interaction between a NAS layer into a AS layer; thus, the trigger event of the NAS layer of accessing into the AS layer are coexistence triggered events based on accessing barring parameters [Paragraphs 10-13, 67, 75, 112-115]. Hence, as the claimed “AC barring parameter” are not being further defined but just enlisting first, second, third, and fourth parameters, the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B].

Regarding claims 13 and 20, these claims have been amended to incorporate similar limitations to those set forth in claim 1 and are rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 8-9, 11-13, 20 have been amended. Claims 7, 10, 19 have been canceled. Thus, claims 1-6, 8-9, 11-18, 20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-18, 20 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Hong et al. (US Patent Application Publication No. 2019/0357119).

Regarding claim 1, Hong teaches an access control (AC) barring method applied to a terminal (Fig. 1), the method comprising:
detecting a Non Access Stratum (NAS) trigger event and an Access Stratum (AS) trigger event (NAS is instructed to access to AS within the layer [Paragraph 10]) which coexist (the instructed access categorization is performed by the NAS into the AS, thus a person having ordinary skills in the art would recognize that both layers are coexisting);
obtaining an AC barring parameter configured for at least one of the NAS trigger event or the AS trigger event (an access barring parameter is checked whether included for the NAS or AS [Paragraph 10]);
performing AC barring on the at least one of the NAS trigger event or the AS trigger event according to the AC barring parameter (AC barring is performed on the NAS or AS [Paragraph 10]),
wherein the AC barring parameter includes a first AC barring parameter configured for the NAS trigger event and a second AC barring parameter configured for the AS trigger event, and performing the AC barring on the at least one of the NAS trigger event or the AS trigger event according to the AC barring parameter comprises at least one of: determining, according to the first AC barring parameter and the second AC barring parameter, a third AC barring parameter for performing the AC barring on the NAS trigger event, and performing the AC barring on the NAS trigger event according to the third AC barring parameter; or determining, according to the first AC barring parameter and the second AC barring parameter, a fourth AC barring parameter for performing the AC barring on the AS trigger event, and performing the AC barring on the AS trigger event according to the fourth AC barring parameter (the barring checking is performed based on several parameters, thus a person having ordinary skills in the art would recognize that that first, second, and third parameters are included for the NAS trigger event [Paragraph 11]. Additionally, although the Examiner acknowledges the Applicant’s point of view, that might eventually lead to overcoming the rejection under Hong if claim 1 is more specific, it is worth noting that claim 1 is not providing actual details of the argued “barring parameters” or the “trigger events”. That is, a “trigger event” is any action performed by the AS or NAS, although we clearly recite what this “trigger event” is causing or doing. Even more, claim 1 discloses four types of barring parameters for carrying out the “AC barring” without specifying what these parameters are so that the parameters in Hong be excluded from consideration. In fact, claim 1 only requires one “AC barring parameter”, for example, for the “NAS trigger event”, because it is clearly recited “obtaining an AC barring parameter configured for at least one of the NAS trigger event or the AS trigger event” [Lines 5-6]. That is, the “AS trigger event” is not required, it’s optional (or vice versa), as it is the determination of the “fourth AC barring parameter”. Then, if the “AS trigger event” is optional, the “AC barring” is only required to be performed on the “NAS trigger event” [Lines 7-8]. Then, although the “AC barring parameter” includes “first AC barring parameter” for the “NAS trigger event” and “second AC barring parameter” for the “AS trigger event”, the “second AC barring parameter” could be never used because the “AS trigger event” is not required. Same reasoning applies for the “third and fourth AC barring parameters” and all sections where an “or” is included. Now, for the coexistence of NAS and AS trigger events, Hong discloses an interaction between a NAS layer into a AS layer; thus, the trigger event of the NAS layer of accessing into the AS layer are coexistence triggered events based on accessing barring parameters [Paragraphs 10-13, 67, 75, 112-115]. Hence, as the claimed “AC barring parameter” are not being further defined but just enlisting first, second, third, and fourth parameters, the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B]).

Regarding claim 2, Hong further teaches the method according to claim 1, wherein the NAS trigger event includes a Tracking Area Update (TAU) trigger event (NAS performs tracking of layers, thus a person having ordinary skills in the art would recognize that TAU is also considered [Paragraph 225]), and the AS trigger event includes a Radio Access Network Notification Area Update (RNAU) trigger event (thus, since radio access is performed, the trigger event for the tracking comprises RNAU [Paragraph 43]).

Regarding claim 3, Hong further teaches the method according to claim 1, wherein performing the AC barring on the at least one of the NAS trigger event or the AS trigger event according to the AC barring parameter comprises: determining, according to the AC barring parameter, to perform an AC barring check ([Paragraph 10]); and determining whether to perform the AC barring on the at least one of the NAS trigger event or the AS trigger event according to a check result of the AC barring check (based on check result the AC barring is performed [Paragraph 10]).

Regarding claim 4, Hong further teaches the method according to claim 3, wherein the AC barring parameter indicates an AC blocking factor (the access control parameter comprises a block factor [Paragraphs 120-121]), and the AC barring check comprises: generating a random number for the NAS trigger event, and comparing the random number with the AC blocking factor; determining that the check result indicates the AC barring check being passed based on a determination that the random number is less than the AC blocking factor; and determining that the check result indicates the AC barring check being not passed based on a determination that the random number is greater than or equal to the AC blocking factor (a random number is determined and, based on the comparison of the random number with blocking or barring factors, it is determined whether the barring checks pass or not [Paragraph 81, 94, 195, 285]).

Regarding claim 5, Hong further teaches the method according to claim 3, wherein determining whether to perform the AC barring on the at least one of the NAS trigger event or the AS trigger event according to the check result of the AC barring check comprises: determining whether to perform the AC barring on the at least one of the NAS trigger event or the AS trigger event based on the check result and a preset rule (barring is performed based check result and preset value are considered for the barring [Paragraphs 84, 133-134]).

Regarding claim 6, Hong further teaches the method according to claim 5, wherein the preset rule is: specified based on a communication protocol; or written in firmware in the terminal; or configured by a base station and notified to the terminal through designated signaling (the access category information includes information classified based on a pre-set criterion according to an access processing procedure of the UE, thus being determined based on a communication protocol [Paragraph 71]).

Regarding claim 8, Hong further teaches the method according to claim 1, wherein the first AC barring parameter comprises a first AC blocking factor, the second AC barring parameter comprises a second AC blocking factor, and the third AC barring parameter comprises a third AC blocking factor, wherein the third AC blocking factor has a minimum value of the first AC blocking factor and the second AC blocking factor (blocking is performed based on minimum value, thus a person having ordinary skills in the art would recognize that the minimum value is for any of the factors [Paragraph 121]).

Regarding claim 9, Hong further teaches the method according to claim 1, wherein the first AC barring parameter comprises a first AC barring timer, the second AC barring parameter comprises a second AC barring timer, and the third AC barring parameter comprises a third AC barring timer, wherein the third AC barring timer has a maximum value of the first AC barring timer and the second AC barring timer (the barring timer information comprises timers related to a barring of the terminal, thus a person having ordinary skills in the art would recognize that timers comprise maximum and minimum values [Paragraph 81]).

Regarding claim 11, Hong further teaches the method according to claim 1, wherein the first AC barring parameter comprises a first AC blocking factor, the second AC barring parameter comprises a second AC blocking factor, and the fourth AC barring parameter comprises a fourth AC blocking factor, wherein the fourth AC blocking factor has a minimum value of the first AC blocking factor and the second AC blocking factor (blocking is performed based on minimum value, thus a person having ordinary skills in the art would recognize that the minimum value is for any of the factors [Paragraph 121]).

Regarding claim 12, Hong further teaches the method according to claim 1, wherein the first AC barring parameter comprises a first AC barring timer, the second AC barring parameter comprises a second AC barring timer, and the fourth AC barring parameter comprises a fourth AC barring timer, wherein the fourth AC barring timer has a maximum value of the first AC barring timer and the second AC barring timer (the barring timer information comprises timers related to a barring of the terminal, thus a person having ordinary skills in the art would recognize that timers comprise maximum and minimum values [Paragraph 81]).

Regarding claims 13-18, these claims are rejected as applied to claims 1-6.

Regarding claim 20, this claim is rejected as applied to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633